                 Case 1:20-cr-00306-NGG Document 54 Filed 10/09/20 Page 1 of 1 PageID #: 175


                                                     230 PARK AVENUE, SUITE 440
    DUNCAN P. LEVIN                                  NEW YORK, NEW YORK 10169
 DIRECT DIAL: 646-445-7825
DLEVIN@TUCKERLEVIN.COM
                                                             212-330-7626
                                                       FACSIMILE: 212-422-3305


                                                          October 9, 2020

               ELECTRONICALLY FILED

               Hon. Nicholas G. Garaufis
               Senior United States District Judge
               U.S. District Court, Eastern District of New York
               225 Cadman Plaza East
               Brooklyn, New York 11215


                                                               Re:     U.S. v. Christopher Chierchio, et al.
                                                                       20-Crim.-306 (NGG)

               Dear Judge Garaufis:

                       This week, the government filed a forfeiture bill of particulars seeking forfeiture of certain
               property pursuant to Title 18, United States Code, Sections 981(a)(1)(C), 982(a)(1) and 982(b)(1), Title
               21, United States Code Section 853(p), and Title 28, United States Code, Section 2461(c). See Docket
               No. 53. One of the seized bank accounts listed on the government’s bill of particulars is associated
               with a client of this Firm, who may, as part of the ancillary forfeiture proceeding, submit an innocent
               owner claim. Furthermore, another unrelated client of the Firm earlier today received a subpoena
               duces tecum that is tangentially associated with the case. In an abundance of caution, given that one
               of the Court’s clerks is related by marriage and because I formerly clerked for the Court, I respectfully
               write to disclose this. That being said, this Firm is not putting in a notice of appearance at this time.
               Both clients have waived any potential conflicts, and I have discussed this with Assistant U.S.
               Attorneys Lindsay Gerdes and Brian Morris, who have indicated that the government has no
               objections at this time.

                                                               Respectfully submitted,


                                                               Duncan P. Levin, Esq.
                                                               (212) 330-7626

               cc:           All parties (via ECF)
